Case 2:19-cv-21973-JMV-JBC Document 39 Filed 08/24/20 Page 1 of 10 PageID: 573



Not for Publication

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


    ASSOCIATION OF NEW JERSEY
    CHIROPRACTORS, INC., et al.,
                                                                Civil Action No. 19-21973
                 Plaintiffs,
                                                                        OPINION
          v.

    DATA ISIGHT, INC., et al.,
                 Defendants.



John Michael Vazquez, U.S.D.J.

         Through this matter, Plaintiffs are attempting to stop Defendants’ allegedly improper

practice of underbilling for chiropractic services that Plaintiffs provide their patients. Presently

before the Court are motions to dismiss the Complaint filed by the following Defendants: (1)

Connecticut General Life Insurance Company, and Cigna Health and Life Insurance Company

(together, the “Cigna Defendants”), D.E. 18; (2) Aetna Health, Inc. and Aetna Health Insurance

Co. (together, the “Aetna Defendants”), D.E. 21; and (3) Data Isight, Inc. and Multiplan, Inc.

(together, the “Vendor Defendants”), D.E. 22.         Plaintiffs the Association of New Jersey

Chiropractors, Inc. (“ANJC”), Dr. Peter Scordilis, and Dr. Eric Loewrigkeit collectively filed

briefs in opposition to each motion (D.E. 19, 24, 26), to which Defendants replied (D.E. 23, 35,

38). 1 The Court reviewed the parties’ submissions and decides the motions without oral argument


1
  The Cigna Defendants’ brief in support of their motion (D.E. 18-1) will be referred to as “Cigna
Br.”; the Aetna Defendants’ brief in support of their motion (D.E. 21-2) will be referred to as
“Aetna Br.”; and the Vendor Defendants’ brief in support of their motion (D.E. 22-1) will be
referred to as “Vendor Br.”. Plaintiffs’ opposition to the Cigna Defendants’ motion (D.E. 19) will
be referred to as “Cigna Opp.”; Plaintiffs’ opposition to the Aetna Defendants’ motion (D.E. 21)
Case 2:19-cv-21973-JMV-JBC Document 39 Filed 08/24/20 Page 2 of 10 PageID: 574



pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the reasons set forth below,

Defendants’ motions are GRANTED in part and DENIED in part.

       I.      FACTUAL 2 AND PROCEDURAL BACKGROUND

       Plaintiffs Scordilis and Loewrigkeit are licensed chiropractors and the ANJC is a

corporation that “promote[s] the chiropractic profession and the interests of chiropractors in the

state of New Jersey.” Compl., Summary of Plfs’ Allegations ¶¶ 1-3. 3 Plaintiffs allege that the

Cigna and Aetna Defendants hired the Vendor Defendants to reprice insurance reimbursements to

doctors. Scordilis and Loewrigkeit contend that because of the Vendor Defendants’ repricing, they



will be referred to as “Aetna Opp.”; and Plaintiffs’ opposition to the Vendor Defendants’ motion
(D.E. 26) will be referred to as “Vendor Opp.”. The Cigna Defendants’ reply brief (D.E. 23) will
be referred to as “Cigna Reply”; the Aetna Defendants’ reply brief (D.E. 38) will be referred to as
“Aetna Reply”; and the Vendor Defendants’ reply brief (D.E. 35) will be referred to as “Vendor
Reply”.
2
  The factual background is taken from Plaintiffs’ Complaint. D.E. 1. When reviewing a motion
to dismiss, a court accepts as true all well-pleaded facts in a complaint. Fowler v. UPMC
Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). Moreover, “courts generally consider only the
allegations in the complaint, exhibits attached to the complaint, matters of public record, and
documents that form the basis of a claim.” Goldenberg v. Indel, Inc., 741 F. Supp. 2d 618, 624
(D.N.J. 2010) (quoting Lum v. Bank of Am., 361 F.3d 217, 222 n.3 (3d Cir. 2004)). Here, Plaintiffs
quote a portion of an assignment of benefits and power of attorney (the “AOB”) that patients
allegedly executed before receiving medical care from the Plaintiff doctors. Compl., Overview ¶¶
9-10. The Cigna Defendants include full copies of the AOB for multiple patients as exhibits to
their motion and argue that the Court can consider the complete documents to dismiss the
Complaint. See, e.g., Certification of Penelope Taylor (“Taylor Cert.”), Ex. 2, D.E. 18-4. Given
the fact that Plaintiffs include a direct quotation from these documents in the Complaint, the Court
will consider the full document in deciding the pending motions. See U.S. Express Lines Ltd. v.
Higgins, 281 F.3d 383, 388 (3d Cir. 2002) (ruling that, in deciding a motion to dismiss, a court
may rely on “a document integral to or explicitly relied upon in the complaint”). In addition, the
Cigna Defendants maintain that the Court can also rely on a plan document, see Taylor Cert. Ex.
1, as it is integral to the Complaint. See Cigna Br. at 5 n.3. Plaintiffs do not appear to disagree.
Because Plaintiffs’ allegations pertain to appropriate payment to out-of-network providers
pursuant to ERISA plans, the Court concludes that the plan document is integral. Accordingly,
the Court also considers this document.
3
 The Complaint does not have consecutively numbered paragraphs. As a result, citations to the
Complaint reference both a subheading and the paragraph within that subheading.
                                                 2
Case 2:19-cv-21973-JMV-JBC Document 39 Filed 08/24/20 Page 3 of 10 PageID: 575



have been underpaid by the Cigna and Aetna Defendants for provided medical services, in

contravention of the applicable ERISA plan documents. Id., Repricing Issue ¶¶ 1-2, 6. Plaintiffs

also maintain that the repricing violates state and federal law. Id. ¶ 5, 11. Additional relevant facts

are discussed in the Analysis section below.

       Plaintiffs filed suit on December 27, 2019 and seek a declaratory judgment stating that

Defendants’ repricing scheme violates the Employee Retirement Income Security Act of 1974

(“ERISA”) and their fiduciary duties pursuant to ERISA. Id. ¶ 11, Claims ¶¶ 1-14. Plaintiffs also

seek injunctive relief prohibiting the practice going forward. Id. ¶ 14. Scordilis and Loewrigkeit

allege that they obtained an assignment of benefits and power of attorney from patients prior to

providing medical services, which authorizes them to pursue their claims here. Id., Overview ¶¶

9-10. The ANJC seeks the requested relief “in a representational capacity on behalf of its

members.” Id., Claims ¶ 14. Defendants subsequently filed their motions to dismiss.

       II.     STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(6) permits a court to dismiss a complaint that fails

“to state a claim upon which relief can be granted[.]” For a complaint to survive dismissal under

Rule 12(b)(6), it must contain sufficient factual matter to state a claim that is plausible on its face.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A claim is facially plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. Further, a plaintiff must “allege sufficient facts to raise a reasonable expectation that discovery

will uncover proof of her claims.” Connelly v. Lane Const. Corp., 809 F.3d 780, 789 (3d Cir.

2016). In evaluating the sufficiency of a complaint, district courts must separate the factual and

legal elements. Fowler v. UPMC Shadyside, 578 F.3d 203, 210-211 (3d Cir. 2009). Restatements



                                                   3
Case 2:19-cv-21973-JMV-JBC Document 39 Filed 08/24/20 Page 4 of 10 PageID: 576



of the elements of a claim are legal conclusions, and therefore, are not entitled to a presumption of

truth. Burtch v. Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011). The Court, however,

“must accept all of the complaint’s well-pleaded facts as true.” Fowler, 578 F.3d at 210.

       III.    ANALYSIS

               A. Standing

       Defendants contend that all three Plaintiffs lack standing to bring claims on behalf of their

patients. 4 The Court addresses Defendants’ arguments for each Plaintiff below.

                   1. Standing as to Dr. Scordilis

       Defendants first argue that Scordilis has not sufficiently alleged that he is an assignee or

attorney-in-fact, such that he can assert ERISA claims on behalf of his patients. See, e.g., Cigna

Br. at 8-10. Generally, only a participant or beneficiary under a plan has standing to bring an

ERISA claim. 29 U.S.C. § 1132(a)(1). Scordilis, as a healthcare provider, is neither a participant

nor a beneficiary. See Pascack Valley Hosp. v. Local 464A UFCW Welfare Reimbursement Plan,

388 F.3d 393, 400 (3d Cir. 2004). A healthcare provider nevertheless may have standing to assert

an ERISA claim if there is a valid assignment of benefits. See Am. Orthopedic & Sports Med. v.

Indep. Blue Cross Blue Shield, 890 F.3d 445, 450 (3d Cir. 2018) (citing N. Jersey Brain & Spine

Ctr. v. Aetna, Inc., 801 F.3d 369, 372 (3d Cir. 2015)). The AOB utilized by Scordilis designates

“the Provider” as the patient’s “representative/attorney-in-fact to pursue claims and appeals and/or



4
  A motion to dismiss for lack of standing is typically brought under Federal Rule of Civil
Procedure 12(b)(1). In re Schering Plough Corp. Intron/Temodar Consumer Class Action, 678
F.3d 235, 243 (3d Cir. 2012). The Third Circuit recently suggested, however, that a challenge to
derivative standing under ERISA, as here, “involves a merits-based determination” that is non-
jurisdictional and properly brought under Rule 12(b)(6). N. Jersey Brain & Spine Ctr. v. Aetna,
Inc., 801 F.3d 369, 371 (3d Cir. 2015). In any event, when standing is challenged on the basis of
the pleadings pursuant to Rule 12(b)(1), courts apply the same standard of review as a Rule
12(b)(6) motion to dismiss. In re Schering Plough Corp. Intron/Temodar Consumer Class Action,
678 F.3d at 243.
                                                 4
Case 2:19-cv-21973-JMV-JBC Document 39 Filed 08/24/20 Page 5 of 10 PageID: 577



litigation on my behalf and exercise all rights connected with my health care benefit plan or

insurance policy[.]”     Compl., Overview ¶ 10.          The AOB, however, designates Scordilis

Chiropractic, not Scordilis individually, as the Provider. Taylor Cert. Ex. 3. Scordilis Chiropractic

is a distinct legal entity and is not a plaintiff in this matter. Thus, Scordilis individually does not

have a valid assignment of benefits. As a result, Scordilis lacks standing to assert claims by virtue

of the AOBs. See In re Aetna UCR Litig., No. 07-3541, 2015 WL 3970168, at *12 (D.N.J. June

30, 2015) (dismissing ERISA claims brought by individual medical provider because assignments

transferred his patients’ rights to his practice).

        Plaintiffs argue that they have standing because they seek a declaratory judgment and

injunctive relief to stop billing practices, and that this is not an action to compel the payment of

specific plan benefits. Cigna Opp. at 13. But Plaintiffs are asserting claims solely pursuant to

ERISA. As discussed, only participants and beneficiaries may assert ERISA claims, and Scordilis

is neither a participant nor a beneficiary. Plaintiffs also contend that the AOB is sufficient because

Scordilis is the 100% owner of Scordilis Chiropractic. Id. at 16. But this allegation does not

appear in the Complaint, and Plaintiffs cannot amend their Complaint through a brief. Pa. ex rel.

Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (“It is axiomatic that the complaint

may not be amended by the briefs in opposition to a motion to dismiss.”) (quoting Car Carriers,

Inc. v. Ford Motor Co., 745 F.2d 1101, 1107 (7th Cir.1984)).

        Finally, Plaintiffs maintain that Scordilis has standing to assert claims on his patients’

behalf because he is the patients’ attorney-in-fact by virtue of the POA. Plaintiffs rely on language

in American Orthopedic& Sports Medicine v. Independent Blue Cross Blue Shield, 890 F.3d 445

(3d Cir. 2018) to support their POA argument. See Cigna Opp. at 14. In American Orthopedic,

the Third Circuit suggested that a medical provider may be able to bring claims on a patient’s



                                                     5
Case 2:19-cv-21973-JMV-JBC Document 39 Filed 08/24/20 Page 6 of 10 PageID: 578



behalf through a valid power of attorney. 890 F.3d at 454-55; see also Plastic Surgery Ctr., P.A.

v. Aetna Life Ins. Co., --- F.3d ---, 2020 WL 4033125, at *5 (3d Cir. July 17, 2020) (recognizing

that the Circuit “left open the possibility that a patient could grant her provider a valid power of

attorney to pursue claims for benefits on her behalf”). The Court, however, need not address

whether a provider has standing to assert ERISA claims through a valid power of attorney because

a valid power of attorney does not exist here. As discussed, the AOB designates Scordilis

Chiropractic as the Provider, not Scordilis as an individual.

        As pled, Scordilis does not sufficiently allege that he obtained a valid assignment of

benefits or power of attorney that would permit him to assert these ERISA claims on behalf of his

patients. The Complaint, therefore, is dismissed as to Scordilis for lack of standing.

                    2. Standing as to Dr. Loewrigkeit

        Defendants argue that the Complaint should be dismissed as to Loewrigkeit because he

fails to plead that a proper assignment exists. See Cigna Br. at 10. Plaintiffs assert that Loewrigkeit

had patients execute an AOB before providing care and they set out the specific language through

which patients designate the Provider as the assignee of their rights. Compl., Overview ¶¶ 9-10.

The quoted language in the Complaint sufficiently sets out “the terms and parameters of an

assignment,” which “satisfy[ies] [the Court] that a provider has derivative standing to sue under

ERISA.” Cohen v. Horizon Blue Cross Blue Shield of N.J., No. 13-3057, 2013 WL 5780815, at

*6 (D.N.J. Oct. 25, 2013). Consequently, viewing the Complaint in the light most favorable to

Plaintiffs, the Complaint establishes that Loewrigkeit is an assignee for his patients through the

AOB. Moreover, Defendants do not include any executed AOBs from Loewrigkeit’s patients that

establish that an affiliated entity, rather than Loewrigkeit, is the Provider as they did for Scordilis.




                                                   6
Case 2:19-cv-21973-JMV-JBC Document 39 Filed 08/24/20 Page 7 of 10 PageID: 579



Accordingly, Plaintiffs sufficiently plead that Loewrigkeit has standing to assert claims in this

matter.

          Defendants contend that because Plaintiffs fail to identify any specific patients that

assigned their rights to Loewrigkeit it is impossible for Defendants to respond to Plaintiffs’

allegations. Aetna Br. at 6. The Court disagrees. Unlike many ERISA matters, Plaintiffs are not

seeking monetary damages for alleged underpayment related to specific patients. If that were the

case, then Plaintiffs would be required to plead sufficient facts to establish which patients were at

issue. Instead, Plaintiffs seek to stop the Cigna and Aetna Defendants from utilizing the Vendor

Defendants to lower payments where Loewrigkeit is billed as an out-of-network provider.

Defendants do not need specific patient names to defend against these claims as they address

billing practices generally. Accordingly, these allegations are sufficient to state a claim. And to

the extent that Loewrigkeit has valid assignments for his patients, as is pled, Loewrigkeit has

standing to assert these claims. 5

                    3. Associational Standing as to the ANJC

          Next, Defendants argue that the ANJC lacks associational standing to bring claims on

behalf of its members. Cigna Br. at 11-12. An association may assert claims on its members’

behalf “when: (a) its members would otherwise have standing to sue in their own right; (b) the

interests it seeks to protect are germane to the organization’s purpose; and (c) neither the claim

asserted nor the relief requested requires the participation of individual members in the lawsuit.”



5
  The Vendor Defendants generally argue that Plaintiffs lack standing because two of the three
identified ERISA plans at issue contain anti-assignment clauses. Vendor Br. at 7. “Anti-
assignment clauses in ERISA-governed health insurance plans as a general matter are
enforceable,” provided that the clause is unambiguous. Am. Orthopedic & Sports Med., 890 F.3d
at 453 (citing N. Jersey Brain & Spine Ctr., 801 F.3d at 372). But because the Vendor Defendants
concede that only some plans contain anti-assignment provisions, there is no basis for the Court
dismiss the Complaint as a whole on these grounds.
                                                 7
Case 2:19-cv-21973-JMV-JBC Document 39 Filed 08/24/20 Page 8 of 10 PageID: 580



Franco v. Conn. Gen. Life Ins. Co., 647 F. App’x 76, 82 (3d Cir. 2016) (quoting Hunt v. Wash.

State Apple Advert. Comm’n, 432 U.S. 333, 342 (1977)). Again, only plan participants and

beneficiaries have standing to assert ERISA claims, and healthcare providers are not either. While

Plaintiffs plead that Loewrigkeit obtained written assignments of benefits from patients who

participated in the Cigna Defendant and Aetna Defendants’ plans, Compl., Overview ¶ 9, the

Complaint fails to make similar allegations as the existence of valid assignments of benefits for

the ANJC’s other members, and Scordilis himself does not have a proper assignment. Without

allegations pertaining to the ANJC members’ valid assignment of benefits, Plaintiffs fail to

plausibly establish that the ANJC’s members have standing to assert ERISA claims in their own

right. To the contrary, as pled, the Complaint properly asserts standing as to a sole member,

Loewrigkeit. As a result, the ANJC cannot satisfy the first requirement necessary to establish

associational standing. See In re Aetna UCR Litig., 2015 WL 3970168, at *12 (concluding that

association plaintiff failed to establish standing because it was not clear that each member had a

valid proof of assignment).

       Plaintiffs also fail to establish that the ANJC satisfies the third prong of the associational

standing test. Plaintiffs argue that individual members’ participation will not be necessary because

they seek injunctive relief. Plaintiffs, however, overlook that there are different ERISA plans at

issue that presumably contain different billing requirements for out-of-network chiropractic care.

Even assuming that each ANJC member has valid assignments for his patients, the Court will

likely need to consider multiple plans, which must be provided by individual members, to

appropriately analyze the claims at issue here. As a result, Plaintiffs fail to establish that the ANJC

has associational standing. Plaintiffs’ motion to dismiss, therefore, is granted on these grounds.




                                                  8
Case 2:19-cv-21973-JMV-JBC Document 39 Filed 08/24/20 Page 9 of 10 PageID: 581



               B. Failure to State a Claim

       Because Loewrigkeit has standing to assert claims here, the Court addresses Defendants’

arguments as to failure to state a claim upon which relief may be granted. Counts One and Two

of the Complaint both center around the allegation that Defendants made adverse benefit

determinations and reimbursed patients below the rates required by plan documents. Compl.,

Claims ¶ 2. In Count One, Plaintiffs allege that Defendants violated ERISA because of their

underpayment of claims, and in Count Two, Plaintiffs allege that Defendants violated their ERISA

fiduciary duty for the same reason. Id. ¶¶ 1-14. Section 502(a)(1)(B) provides a plaintiff with the

right “to recover benefits due to him under the terms of his plan, [and] to enforce his rights under

the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B). “A plaintiff seeking to recover under [this

section] must demonstrate that the benefits are actually ‘due’; that is, he or she must have a right

to benefits that is legally enforceable against the plan.” K.S. v. Thales USA, Inc., No. 17-07489,

2019 WL 1895064, at *4 (D.N.J. Apr. 29, 2019) (quoting Hooven v. Exxon Mobil Corp., 465 F.3d

566, 575 (3d Cir. 2006)). For example, in Atlantic Plastic & Hand Surgery, PA v. Anthem Blue

Cross & Health Insurance Co., No. 17-4600, 2018 WL 1420496, *8-10 (D.N.J. Mar. 22, 2018),

Chief Judge Wolfson determined that the complaint failed to plausibly state a claim for denial of

benefits pursuant to Section 502(a). Id. at 10. Chief Judge Wolfson explained that the plaintiff’s

allegation that the defendants failed to pay the plaintiff’s usual and customary amount did not

indicate that the defendants were required to do so under the applicable plan. Id. Chief Judge

Wolfson also noted that several courts have dismissed similar ERISA counts when the complaint

failed to identify the plan provision that was allegedly violated. Id. at 8 (citing Piscopo v. Pub.

Serv. Elec. & Gas Co., No. 13–552, 2015 WL 3938925, at *5 (D.N.J. June 25, 2015), aff’d, 650

F. App’x 106 (3d Cir. 2016)); see also K.S., 2019 WL 1895064, at *6 (dismissing claim for full



                                                 9
Case 2:19-cv-21973-JMV-JBC Document 39 Filed 08/24/20 Page 10 of 10 PageID: 582



 payment to out-of-network provider pursuant to Section 502(a) because “the Amended Complaint

 fails entirely to specify which portion of the Thales Plan the alleged underpayment violated”).

 Plaintiffs’ claims here fail for the same reasons. Plaintiffs’ claims are premised on the assumption

 that as non-participating providers, they are entitled to be reimbursed for a specific percentage of

 their billed rate. Compl., Repricing Issue ¶ 6. Plaintiffs, however, fail to identify plan language

 to support this assumption. Moreover, Defendants point to language in a Plan stating that the plan

 participant shall be reimbursed for 70% of the maximum reimbursable charge, and that the

 maximum reimbursable charge is different than the billed rate. See Taylor Cert., Ex. 1 at 21.

        As a result, Counts One and Two are dismissed. 6

        IV.     CONCLUSION

        For the reasons stated above, Defendants’ motions to dismiss (D.E.18, 21, 22) are

 GRANTED in part and DENIED in part. The dismissed parties and claims are dismissed without

 prejudice and Plaintiffs are provided with thirty (30) days to file an amended complaint that cures the

 deficiencies noted herein. An appropriate Order accompanies this Opinion.


 Dated: August 24, 2020
                                                ____________________________
                                                ____
                                                  _________________________
                                                  __                      _ __
                                                                            ______
                                                Johnn Michael
                                                      Michael Vazquez, U.S
                                                                       U.S.D.J.
                                                                         S.D
                                                                           D.J.




 6
   Defendants initially argued that Plaintiffs also failed to state a claim in Count Three, which
 alleged that the Cigna and Aetna Defendants failed to provide plan documents to Plaintiffs in
 violation of 29 U.S.C. § 1024(b)(4). Plaintiffs, however, voluntarily dismissed Count Three of the
 Complaint. D.E. 34. Thus, the Court will not address Defendants’ arguments as to Count Three.
                                                   10
